Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Examiner’s Amendment	 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments regarding Statement of Reasons for Allowance". 

Authorization for this amendment was given in a communication with attorney Rigel J. Menard on February 23, 2021. Additions to the claims are reflected by underline (example) and deletions are reflected by strikethrough (
Examiner’s Amendment

1.	(Currently Amended) A system comprising:	a first device comprising a first processor and a first memory device, the first memory device including a program stored thereon for execution by the first processor to perform first operations, the first operations comprising:	training a sparse matrix by reducing an L2 loss function that is dependent on values of the sparse matrix, a first prototype vector, a second prototype vector, and a score vector for an input, training the sparse matrix further includes constraining a number of non-zero entries of the sparse matrix to less than a specified first threshold, constraining a number of non-zero entries of the first and second prototype vectors to less than a specified second threshold, and constraining a number of non-zero entries of the score vector to less than a specified third threshold, a sum of the first, second, and third thresholds is less than a storage capacity of the second memory device;	projecting, using the sparse matrix, first and second sets of known vectors of a first dimensional space to first and second sets of lower dimensional vectors, respectively, the first and second sets of lower dimensional vectors of a second dimensional space lower than the first dimensional space, the first and second sets of known vectors associated with first and second prediction labels, respectively; and	providing the first prototype vector, second prototype vector, and sparse matrix to a second device;	the second device comprising a second processor and a random-access memory (RAM) device coupled to the second processor, the RAM device including a program stored thereon for execution by the second processor to perform second operations, the second operations comprising:	projecting a prediction vector of a third dimensional space to the second dimensional space, the second dimensional space less than the third dimensional space;	determining whether the projected prediction vector is closer to the first prototype vector or the second prototype vector; and	determining a prediction label by identifying (1) the first prediction label associated with the first set of known vectors in response to determining the projected prediction vector is closer to the first prototype vector and (2) the second prediction label associated with the second set of known vectors in response to determining the projected prediction vector is closer to the second prototype vector.

2.	(Previously Presented) The system of claim 1, further comprising:	determining the first prototype vector by randomly selecting one or more first lower dimensional vectors of the first set of lower dimensional vectors, and	determining the one or more second prototype vector by randomly selecting one or more second lower dimensional vectors of the second set of lower dimensional vectors.

3.	(Previously Presented) The system of claim 1, further comprising:	  determining the first prototype vector by selecting a cluster center of the first lower dimensional vectors; and	  determining the second prototype vector by selecting a cluster center of the second lower dimensional vectors.

4.	(Original)  The system of claim 3, wherein the prediction is a binary or multi-class prediction.

5.	(Canceled)



7.	(Previously Presented) The system of claim 6, wherein training the sparse matrix further includes using an alternating reduction technique that includes fixing the prototype vectors and corresponding score vectors to respective fixed values while adjusting the sparse matrix based on the fixed values.

8-10.	(Canceled)

11.	(Currently Amended) A method of making a prediction, the method comprising:	  constraining a number of non-zero entries of a sparse matrix to less than a specified first threshold, constraining a number of non-zero entries of first and second prototype vectors to less than a specified second threshold, and constraining a number of non-zero entries of corresponding score vectors to less than a specified third threshold, the sparse matrix and first and second prototype vectors of a first dimensional space, the prototype vectors including first prototype vectors that represent a first prediction outcome and second prototype vectors that represent a second prediction outcome, a sum of the first, second, and third thresholds is less than a storage capacity of a random access memory (RAM) device of a device;	  training, based on the constraints and using a first device, the sparse matrix, the first and second prototype vectors, prototype labels, and the corresponding prototype score vectors simultaneously, the training including reducing an L2 loss function that is dependent on values of the sparse matrix, the first prototype vector, the second prototype vector, and the score vectors;
	  storing the sparse matrix, prototype vectors, and prototype labels on the  device[[)]] of the

12.	(Previously Presented) The method of claim 11, wherein:	  projecting, using the sparse matrix, first and second sets of known vectors of a third dimensional space to first and second sets of lower dimensional vectors, the first and second sets of known vectors associated with the first and second predictions, 

13.	(Previously Presented) The method of claim 12, further comprising:	determining the first prototype vector includes randomly selecting one of the first lower dimensional vectors of the first set of lower dimensional vectors, and	determining the second prototype vector includes randomly selecting one of the second lower dimensional vectors of the second set of lower dimensional vectors.

14.	(Previously Presented) The method of claim 12, wherein:	  determining the first prototype vector includes selecting a cluster center of the first lower dimensional vectors;	  determining the second prototype vector includes selecting a cluster center of the second lower dimensional vectors; and	  wherein the prediction is a binary or multi-class prediction.

15.	(Previously Presented) The method of claim 14, wherein training the sparse matrix, the first and second prototype vectors, the prototype labels, and the score vectors simultaneously, includes performing a stochastic gradient descent or projected gradient descent depending on a size of the first and second sets of known vectors.

16.	(Currently Amended) A non-transitory machine-readable medium including instructions for execution by a processor of a first device to perform operations comprising:	  constraining a number of non-zero entries of a sparse matrix to less than a specified first threshold, constraining a number of non-zero entries of first and second prototype vectors to less than a specified second threshold, and constraining a number of non-zero entries of corresponding prototype score vectors to less than a specified third threshold, the sparse matrix and prototype vectors of a first dimensional space, the first prototype vector represents a first prediction outcome and the second prototype vector represents a second prediction outcome, a sum of the first, second, and third thresholds is less than a storage capacity of a random access memory (RAM) device of a second device;	  training, based on the constraints and	  providing the sparse matrix, prototype vectors, and prototype labels to the  for the second device to project a prediction vector of a second dimensional space to the first dimensional space, the first dimensional space less than the second dimensional space and the determine a prediction by identifying (1) the first prediction outcome associated with the first prototype vector in response to determining the projected prediction vector is closer to the first prototype vector and (2) the second prediction outcome associated with the second prototype vector in response to determining the projected prediction vector is closer to the second prototype vector.

17.	(Previously Presented) The non-transitory machine-readable medium of claim 16, wherein:	  projecting, using the sparse matrix, first and second sets of known vectors of a third dimensional space to first and second sets of lower dimensional vectors, the first and second sets of known vectors associated with the first and second predictions, respectively;	  determining the first prototype vector to represent the first lower dimensional vectors; and	  determining the second prototype vector to represent the second lower dimensional vectors.

18.	(Previously Presented) The non-transitory machine-readable medium of claim 17, wherein:	determining the first prototype vector includes randomly selecting one of the first lower dimensional vectors of the first set of lower dimensional vectors, and	determining the second prototype vector includes randomly selecting one of the second lower dimensional vectors of the second set of lower dimensional vectors.

19.	(Previously Presented) The non-transitory machine-readable medium of claim 17, wherein:	  determining the first prototype vector includes selecting a cluster center of the first lower dimensional vectors;	  determining the second prototype vector includes selecting a cluster center of the second lower dimensional vectors; and	  wherein the prediction is a binary or multi-class prediction.

20.	(Previously Presented) The non-transitory machine-readable medium of claim 16, wherein training the sparse matrix further includes using an alternating reduction technique that includes fixing the first and second prototype vectors and prototype score values to respective fixed values while adjusting the sparse matrix based on the fixed values.



Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance. 
Claims 1-4, 6-7 and 11-20 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, In re Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims 1, 11 and 16, including, 
in claim 1: training a sparse matrix by reducing an L2 loss function that is dependent on values of the sparse matrix, prototype vectors and a score vector constraining a sum of respective thresholds of a number of non-zero entries of the sparse matrix, prototype vectors and the score vector to be less than a storage capacity of a memory device comprising a random-access memory (RAM) to execute projecting a prediction vector and determining a prediction label in response to determining the closeness of the projected prediction vector and the first prototype vectors;
in claim 11: training simultaneously a sparse matrix by reducing an L2 loss function that is dependent on values of the sparse matrix, prototype vectors, prototypes labels, and score vectors constraining a sum of respective thresholds of a number of non-zero entries of the sparse matrix, prototype vectors and the score vector to be less than a RAM to execute projecting a prediction vector and determining a prediction label in response to determining the closeness of the projected prediction vector and the first prototype vectors; and
in claim 16: training simultaneously a sparse matrix by reducing an L2 loss function that is dependent on values of the sparse matrix, prototype vectors, prototypes labels, and 
References Wang teaches learning compressed training data in a deep feature space, Lin teaches loading dimensionality reduced camera fingerprint into RAM and Reinwald teaches allocating computer memory to store sparsity-driven matrix with respect to threshold. Combination of Wang, Lin and Reinwald fails to expressly disclose the above subject matter. Dependent claims are allowed for at least the same reason.

Correspondence Information
Any inquiries concerning this communication or earlier communications from the examiner should be directed to LiWu Chang, who may be reached Monday through Thursday, between 10:00 a.m. and 6:00 p.m. EST. or via telephone at (571) 270-3809 or facsimile transmission (571) 270-4809 or email li-wu.chang@uspto.gov. If you need to send an Official facsimile transmission, please send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor, Miranda Huang can be reached on (571) 270-7092. Hand-delivered responses should be delivered to the Receptionist @ Customer Service Window, the first floor on the south side of the Randolph Building 401 Dulany Street, Alexandria, VA 22313. 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for 

/LI WU CHANG/Primary Examiner, Art Unit 2124